Citation Nr: 1606816	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-40 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 9, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

On his January 2011 VA Form 9 (substantive appeal), the Veteran requested a hearing before a decision review officer.  However, in an April 2012 correspondence, he indicated that he would not be able to attend the hearing and he did not request that it be rescheduled.  Therefore, the Board finds that a hearing request is not pending.  

In a January 2015 decision, the Board denied entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2015 Order and pursuant to a Joint Motion for Remand (JMR), vacated the January 2015 denial and remanded the case to the Board.  

It is noted that the Veteran asserted in a TDIU claim form of May 2015 that he was entitled to TDIU based on his diabetes mellitus and that the disability affected his full-time employment in January 2008.  The RO, in an August 2015 rating decision, granted TDIU effective February 9, 2015.  The Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. The issue of entitlement to TDIU, prior to February 9, 2015, is thus before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2015 JMR, the parties agreed that the Board failed to satisfy its duty to assist by providing the Veteran with an adequate examination.  In that regard, the parties found that the September 2014 VA examination, on which the Board relied, contained multiple discrepancies.  Although the examiner noted that the Veteran's diabetes did not affect the regulation of his activities, he was presented on a stretcher and was bedridden.  The examiner did not offer any explanation for why he found that the Veteran's bedridden state was not due to his diabetes.  Also, the report contains inconsistencies regarding the frequency of the Veteran's hospitalizations in the previous year.  The joint motion for remand noted that the Veteran should be afforded a new examination which addressed the severity of his diabetes mellitus, in addition to the examination report addressing the previous inconsistencies.  

After the January 2015 Board decision, but before the December 2015 JMR, the Veteran was afforded a VA examination in May 2015.  The May 2015 examiner noted that the Veteran suffered from Alzheimer's dementia and could not give details about his daily symptomatology.  The Veteran's wife, who is also his caretaker, provided the medical history.  The examiner noted that the Veteran's diabetes is managed by a restricted diet and 1 injection of insulin per day; his diabetes does not require regulation of activities; and he visits his diabetic provider for episodes of ketoacidosis less than 2 times per month.  There were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the previous 12 months and the examiner noted that there was no loss of strength or weight due to diabetes.  

However, the May 2015 examiner did not address the discrepancies in the previous report, i.e. hospitalizations in September 2013 through September 2014 and the source of his bedridden state at the time of his September 2014 examination.  Therefore, the Board finds that a remand is necessary to obtain another examination which addresses the issues identified by the joint motion for remand.  

In addition, the Veteran should be asked to identify the locations and dates of any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions or any diabetes-related complications.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the location and dates of hospitalization or other treatment for any episodes of ketoacidosis, hypoglycemic reactions or other diabetes-related complications since 2008.  Provided that any necessary authorization forms are provided, the RO should obtain any identified records. 

2.  Provide notice to the Veteran concerning how to substantiate his claim for TDIU prior to February 9, 2015.  

3.  Thereafter, schedule the Veteran for a VA examination for his diabetes mellitus, type II.  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

This matter was appealed to the United States Court of Appeals for Veterans Claims (Court) which found that the September 2014 examination report was inadequate.   The joint motion for remand found that there were internal inconsistences in the number of times the Veteran had been hospitalized in the previous 12 months (the Medical History section, letter b, indicates 3 or more times for hospitalization, but under Remarks section, indicates that there had been no hospitalizations since July 1, 2009).  The examiner should comment upon whether the Veteran experienced episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or frequent visits to a diabetic provider (and if so, how many times since July 1, 2009).  Please reconcile all conflicting information and provide a rationale for all conclusions reached.  

The Court also found that there was inadequate explanation for the conclusion that the Veteran's diabetes did not affect regulation of his activities, even though he presented on a stretcher and bedridden.  The report merely indicated that the Veteran had dementia and was bedridden and that the Veteran did not cooperate during the physical examination.  The examiner should comment upon whether the Veteran's diabetes mellitus, type II, requires regulations of activities (avoidance of strenuous occupational and recreational activities), at any point in time since May 2008.  In doing so, the examiner should address whether the Veteran was bedridden at the time of the September 2014 examination due to diabetes mellitus and/or associated peripheral neuropathy and if not explain which disorder(s) resulted in the bedridden state.  Please provide a rationale for all conclusions reached.  

The examiner should also provide retrospective information concerning the functional impairment that resulted from the Veteran's diabetes mellitus and any associated complications, including diabetic peripheral neuropathy in the lower extremities, in terms of the ability to function and perform tasks in a work setting from 2008 to 2015. 

4.  Thereafter, undertake and other development deemed warranted, consider whether referral for extraschedular consideration is warranted and then readjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



